
	
		I
		112th CONGRESS
		1st Session
		H. R. 3531
		IN THE HOUSE OF REPRESENTATIVES
		
			November 30, 2011
			Mr. Perlmutter
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on the
			 Judiciary, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To authorize certain private rights of action under the
		  Foreign Corrupt Practices Act of 1977 for violations by foreign concerns that
		  damage domestic businesses.
	
	
		1.Short titleThis Act may be cited as the
			 Foreign Business Bribery Prohibition
			 Act of 2011.
		2.Actions
			 authorizedSection 104A of the
			 Foreign Corrupt Practices Act of 1977 (15 U.S.C. 78dd–3) is amended—
			(1)by redesignating
			 subsection (f) as subsection (g); and
			(2)by inserting after
			 subsection (e) the following:
				
					(f)Private rights
				of action authorized
						(1)Authorized
				plaintiffsAny foreign
				concern that violates subsection (a) shall be liable in an action brought in
				accordance with this subsection in any court of competent jurisdiction to any
				issuer that is subject to section 30A of the Securities Exchange Act of 1934,
				domestic concern that is subject to section 104 of this Act, or other United
				States person that is damaged by the violation of subsection (a) of this
				section for damages caused to such issuer, domestic concern, or other person by
				the violation.
						(2)Proof of
				damagesFor purposes of this subsection, a plaintiff in an action
				under this subsection must allege and prove that—
							(A)the defendant
				foreign concern violated subsection (a); and
							(B)the defendant
				foreign concern’s violation of subsection (a)—
								(i)prevented the plaintiff from obtaining or
				retaining business for or with any person; and
								(ii)assisted the
				foreign concern in obtaining or retaining such business.
								(3)Measure of
				damages
							(A)In
				generalThe damages which a plaintiff may obtain in an action
				under this subsection may be equal to the higher of the two following amounts
				that are established by the plaintiff’s allegations and proof:
								(i)The total amount
				of the contract or agreement that the defendant gained in obtaining or
				retaining business by means of the violation of subsection (a).
								(ii)The total amount of the contract or
				agreement that the plaintiff failed to gain because of the defendant’s
				obtaining or retaining business by means of the violation of subsection
				(a).
								(B)Treble
				damagesIn assessing damages
				under
				subparagraph (A), the court shall enter
				judgment for three times the amount determined under clause (i) or (ii) of such
				subparagraph (whichever is greater), together with a reasonable attorney's fee
				and costs, for any violation of subsection (a).
							(4)Exception for
				Routine Governmental ActionThe exception in subsection (b) shall
				apply to an action under this subsection.
						(5)Affirmative
				DefensesThe affirmative defenses in subsection (c) shall apply
				to an action under this subsection.
						(6)ContributionEvery
				person who becomes liable to make payment under this subsection may recover
				contribution as in cases of contract from any person who, if joined in the
				original suit, would have been liable to make the same payment.
						(7)Statute of
				limitationsNo action shall be maintained to enforce any
				liability created under this subsection unless brought within 3 years after the
				discovery of the facts constituting the cause of action and within 6 years
				after such cause of action accrued.
						(8)Definitions
							(A)Foreign
				concernFor purposes of this
				subsection, the term foreign concern means any person other than
				an issuer that is subject to section 30A of the Securities Exchange Act of
				1934, a domestic concern that is subject to section 104 of this Act, or another
				United States person.
							(B)United States
				personThe term United
				States person has the meaning given such term in section 104(i)(2) of
				this
				Act.
							.
			
